ORDER

The Director of the Office of Lawyers Professional Responsibility filed a petition with this Court alleging that the respondent Bjorn J. Ulstad had committed professional misconduct warranting public discipline. In the petition, the Director alleges that in 1989, respondent borrowed $30,000 from an elderly client’s PaineWebber Cash Fund which he managed for the client in order to make a balloon payment on a condominium he owned; that respondent had determined that he qualified for a $30,000 loan at Norwest Bank at an annual interest rate of 10% but, instead of pursuing the loan from Norwest Bank, arranged the loan to himself from the client’s cash fund; that respondent never informed his client, who at the time was 91 years old and suffering from Alzheimer’s disease, that he borrowed the money from her cash fund; that respondent did not prepare a promissory note or mortgage to secure the loan, although he did prepare a 20-year, 10% amortization schedule for repayment of the loan and made monthly payments on the loan from February 1989 through January 1992; that, in February 1992, when the Director questioned respondent about the client’s matter in connection with a trust account audit, respondent candidly disclosed the loan transaction to the Director; and that, thereafter, respondent repaid the indebtedness to the client by obtaining a loan from Norwest Bank.
*615After the petition had been filed, respondent entered into a stipulation for discipline with the Director. In the stipulation, the respondent waived all of his procedural rights to hearings as provided in Rule 14, Rules on Lawyers Professional Responsibility. Respondent also waived his right to interpose an answer and admitted the allegations of the petition. Respondent joined with the Director in recommending that appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility, is a public reprimand and unsupervised probation for a period of 2 years. Respondent further agreed to the imposition and payment of $750 in costs pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
The Court, having considered all of the facts and circumstances surrounding this matter, the petition of the Director, and the stipulation of the parties, NOW ORDERS:
1. That the respondent, Bjorn J. Ulstad, hereby is publicly reprimanded and placed on unsupervised probation for a period of 2 years, pursuant to Rule 15, Rules on Lawyers Professional Responsibility.
2. That respondent’s probation shall be subject to the condition that respondent shall maintain books and records concerning law office income and expenses and funds held on behalf of clients in compliance with Rule 1.15, Minnesota Rules of Professional Conduct, and Lawyers Professional Responsibility Board Amended Opinion No. 9. Respondent shall make such books and records available to the Director upon request.
3. That the respondent shall pay to the Director the sum of $750 in costs and disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
/s/ M. Jeanne Coyne M. JEANNE COYNE Associate Justice